Ferguson, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
I agree with my brothers that the findings of guilty of specifications 1, 2, 13, and 14, of Charge III, must be set aside and ordered dismissed since the • offenses charged therein were not service-connected within the meaning of O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969). See also United States v Williams, 18 USCMA 605, 40 CMR 317 (1969). I also agree with their disposition of the issues concerning the president’s instructions on multiplicity and his lack of proper instruction on voting procedure. United States v Johnson, 18 USCMA 436, 40 CMR 148 (1969).
However, I disagree with their finding of service-connection in specifications 3, 4, 7, 8, 9, 10, 11, and 12, Charge III, simply because the checks in ques tion included the accused’s service number and in some instances a designation as to his military organization.
The checks in question in these specifications as in those ordered dismissed by the majority were all cashed off base. It is simply pure speculation to assume that the inclusion of the accused’s service number or the identity of his military organization on the checks aided the accused in victimizing the various payees. There is no evidence of this fact in the record and, in my opinion, such a presumption is wholly unwarranted. But even were it *334go, reliance on one’s status as a serviceman is not an element of the offenses of making and uttering a false instrument. The matter is simply irrelevant to the charge. It cannot be the vehicle for conferring jurisdiction on a court-martial any more than the status of the accused in O’Callahan and Williams, both supra, conferred jurisdiction in those cases. See also United States v Borys, 18 USCMA 547, 40 CMR 259 (1969).
The same issue was before this Court in United States v Hallahan, 19 USCMA 46, 41 CMR 46 (1969), where I expressed my dissent to that view. What I said in Hallahan, at pages 48 and 49, is equally applicable here:
“The apparent rationale behind the use of this factor for affirmance is that it reflects discredit upon the armed forces. But discredit upon the armed forces is properly chargeable only under Article 184, Code, supra, 10 USC § 934. Offenses chargeable under that Article are exclusive of those specified in other sections of the Code. Uttering of a false instrument is defined in Article 123, Code, supra, 10 USC § 923. A violation of that Article is not at the same time a violation of Article 134. United States v Norris, 2 USCMA 236, 8 CMR 36. Cf. United States v Johnson, 3 USCMA 174, 11 CMR 174; United States v Rowe, 13 USCMA 302, 32 CMR 302. The fact of discredit upon the armed forces plays no part in any criminal conduct, no matter how heinous, except where the offense lies under Article 134. It cannot, therefore, be used as a vehicle to grant military jurisdiction over an offense which is not .otherwise ‘service connected.’ O’Callahan v Parker, supra. See also my dissents in United States v Morisseau, 19 USCMA 17, 41 CMR 17; United States v Peak, 19 USCMA 19, 41 CMR 19.
“The uttering of a false instrument in the civilian community is essentially a concern of the State. Congressional power to proscribe criminal conduct in this area is limited. United States v Fox, 95 US 670, 672, 24 L Ed 538 (1878); cf. Screws v United States, 325 US 91, 109, 144, 145, 89 L Ed 1495, 1506, 1525, 1526, 65 S Ct 1031 (1945). Since the status of a serviceman, standing alone, is insufficient to vest a court-martial with jurisdiction over a particular offense (O’Callahan v Parker, supra, 395 US, at page 267), I do not believe that reliance on that same status is sufficient to justify the incursion of Federal authority into a matter which is primarily the concern of the State. See my separate opinion in United States v Nichols, 19 USCMA 43, 41 CMR 43.”
I would reverse the decision of the board of review as to specifications 1 through 4, and 7 through 14, Charge III, set them aside and order them dismissed. I would also reverse the decision as to sentence and direct that a rehearing thereon may be ordered based on the remaining findings of guilty.